Citation Nr: 0307635	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  97-28 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona




THE ISSUE

Entitlement to an increased rating for the service-connected 
residuals of a low back injury, currently rated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from February 1978 to February 
1981.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge at the RO in Phoenix, Arizona in May 1999.  

The case was remanded by the Board to the RO in July 1999 for 
additional development of the record.  

In a decision promulgated in May 2002, the Board denied the 
veteran's claim for an increased rating for the service-
connected low back injury residuals.  The veteran then 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  

While his claim was pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion requesting that the Court vacate the Board's 
decision and remand the case to the Board for further 
development and readjudication.  

In a November 2002 Order, the Court granted the Joint Motion.  
The case was then returned to the Board.  



REMAND

The veteran contends that a rating in excess of 20 percent is 
warranted for the service-connected residuals of a low back 
injury.  

The records and examinations dating back to 1994 show 
continued complaints of low back pain.  

At the veteran's September 1997 VA examination, he reported 
having daily low back pain that was not constant.  The 
examiner noted a history of low back pain, post-traumatic, 
with continued symptomatology subjectively.  The examiner 
added that the functional impairment was "rated as possibly 
mild."  

The VA examiner stated that the veteran's responses appeared 
to be subjectively  exaggerated and raised the question of 
presence or absence of the degree of functional impairment 
with respect the factors noted.  

At the September 1997 neurological examination, the veteran 
reported having increased pain in the low back.  The veteran 
was percussed over the lumbar area, causing increased pain 
that prevented him from exerting full strength on testing of 
hip flexion and extension.  The examiner concluded that the 
veteran showed chronic low back pain.  

The veteran was afforded another VA examination in September 
1998.  There was no tenderness to palpation about the 
thoracolumbar spine or muscle spasm.  There was some pain in 
the lumbar region on midline percussion.  

A November 1998 examination noted an impression of chronic 
lumbosacral strain, no radiculopathy.  X-ray studies revealed 
an impression of an essentially negative and stable lumbar 
spine.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in Phoenix, Arizona 
in May 1999 that his low back pain was constant and disrupted 
his sleep.  In addition, the veteran reported that he had 
difficulty bending over and squatting.  

The veteran was afforded another VA examination in October 
2000.  The veteran reported slightly increased pain for two 
years with increased numbness.  The examiner could not find a 
reason why the veteran should be evidencing the amount of 
pain reported.  

The VA examiner did not believe that the veteran's range of 
motion studies told a true picture, although the extension 
and side bending right and left were almost normal within 5 
degrees of normal, each of the three motions, and forward 
flexion lacked perhaps 20 degrees.  

The examiner concluded that the severity of the veteran's 
back disability was, "mild."  Moreover, the examiner noted 
that observations on physical examination gave conflicting 
evidence in that the veteran was not having as much 
difficulty as he had stated.  

In the May 2002 decision, the Board determined that the 
veteran was not entitled to a rating in excess of 20 percent 
for the service-connected residuals of a low back injury.  

The Board notes that because the way in which the veteran's 
disabilities were rated contemplates problem with movement, 
consideration must be given to the degree of any functional 
loss caused by pain such as has been repeatedly complained of 
by the veteran.  See 38 C.F.R. § 4.71a (2002); DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).  

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2002).  In DeLuca v. Brown, the Court noted that the 
VA examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  

The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
portrayed in terms of the rating criteria.  Id.  This is what 
is now required in the veteran's case.  

In DeLuca, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  

The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).  

In the Joint Motion for Remand, the parties agreed that the 
Board must consider the veteran's claims in the light of 
DeLuca. 

The veteran underwent a private examination conducted in 
February 2002.  The examiner opined that the veteran's 
current lower back condition met the criteria for a rating 
pursuant to Diagnostic Code 5295, category severe; reflecting 
marked limitation of the lumbar spine with marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, facet arthropathy L5-S1, 
weakness on motion and demonstrable muscle spasm confined to 
the paravertebral area of the lumbar spine.  

In light of the recent conflicting medical evidence, the 
veteran should be afforded another VA examination to resolve 
any doubt regarding the severity of the service-connected 
residuals of a low back injury.

In addition, the Board notes that the criteria with respect 
to 38 C.F.R. § 4.71a, Diagnostic Code 5293 was amended, 
effective on September 23, 2002.  As the change in regulation 
occurred during the pendency of the veteran's appeal, he is 
entitled to consideration based on both the old and the new 
regulations.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held, in pertinent part, that where the law or regulation 
changed after a claim had been filed but before the 
administrative or judicial appeal process had been concluded, 
the version most favorable to the appellant was to be 
applied.  

However, in this regard, the Board points out that if it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  As 
limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective 
date of any increase assigned under the amended version of 
the rating schedule can be no earlier than the effective date 
of the regulation.  

The veteran should also be afforded an opportunity to provide 
additional treatment records to support his claim.  

Finally, the Board once again notes that there has been a 
significant change in the law during the pendency of this 
appeal.  In November 2000, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
The RO is therefore reminded that it must provided notice of 
what VA is doing to develop the claim, notice of what the 
veteran could do to help his claim, and notice of if/how his 
claim is still deficient.  See Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  

2.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him another opportunity to submit 
any additional medical evidence or 
information and further argument to 
support his claim of service connection.  
The veteran should be requested to 
identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him for hypertension, not 
previously identified.  In particular, 
the veteran should be asked to provide 
medical records showing treatment for 
hypertension in service, or within the 
first year following service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

3.  The veteran should be afforded VA 
examination(s) to include neurological 
and orthopedic evaluations to determine 
the current nature, extent, and 
manifestations of the veteran's residuals 
of a low back injury.  All indicated x-
rays should be completed.  The claims 
file should be made available to the 
examiner(s) prior to the examination(s).  
Such tests as deemed necessary should be 
performed.  These tests should include a 
complete test of the range of motion of 
the affected joints.  All findings should 
be reported.  The examiner(s) should also 
be asked to determine whether the low 
back exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly.  It should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

4.  Thereafter, following completion of 
all indicated development, the RO should 
review the veteran's claim, particularly 
in light of DeLuca and Karnas (change in 
regulations regarding 38 C.F.R. § 4.71a, 
Diagnostic Code 5295).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required on the veteran's part until further notice.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1 Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




